TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 13, 2016



                                    NO. 03-13-00434-CR


                                 Carolyn Barnes, Appellant

                                               v.

                                 The State of Texas, Appellee




      APPEAL FROM 368TH DISTRICT COURT OF WILLIAMSON COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
              AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction signed by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction.    Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.